Case 2:18-cv-06400-KM-CLW Document 95 Filed 11/02/20 Page 1 of 1 PageID: 2566




MICHAEL F. BEVACQUA, JR.
Member

mbevacqua@lawfirm.ms
d. 973.243.7967




                                        November 2, 2020


Honorable Kevin McNulty, U.S.D.J.
District of New Jersey
Martin Luther King Building
& U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

        Re:      Gregory Levine vs. Banc Alt LLC et al.
                 Civil Action No. 2:18-CV-06400 (KM)

Dear Judge McNulty:

        We represent Plaintiff Gregory Levine in the above referenced matter. Currently
pending before the Court is Defendant Banc Alt LLC’s motion for to enter judgment under
Fed. R. Civ. P. 54(b), returnable November 16, 2020. With the consent of counsel for
Bank Alt LLC, we hereby request that the Court adjourn the pending motion to the next
return date, December 7, 2020.

        Thank you.

                                                      Respectfully Submitted,
                                                      /s/ Michael F. Bevacqua, Jr.
                                                         MICHAEL F. BEVACQUA, JR.
MFB:bb
cc: All Counsel
